DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 04 Jan 2022 have been entered.
Applicant’s arguments, see Remarks page 9 line 13, filed 04 Jan 2022, with respect to the drawings have been fully considered and are persuasive.  The objection of 04 Oct 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 9 line 18, filed 04 Jan 2022, with respect to claim(s) 1, 11 and 16 have been fully considered and are persuasive.  The rejection(s) of 04 Oct 2021 have been withdrawn. 
Allowable Subject Matter
Claim(s) 1-7, 9-13, 15, 16 and 20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        21 Jan 2022